IN THE SUPREME COURT OF THE STATE OF NEVADA


                ERVIN MIDDLETON,                                            No. 70657
                                Appellant,
                            vs.
                MERCHANTS BONDING COMPANY,                                         FILED
                                        Respondent.                                JUL 1 1 2016
                                                                                  TRACIE K. LINDEMAN
                                                                               CLERIWF SUPREME COURT
                                                                              BY      StItc&na---
                                                                                    DEPUTY CLERK
                                     ORDER DISMISSING APPEAL
                            This is a pro se appeal. Eighth Judicial District Court, Clark
                County; Rob Bare, Judge.
                            Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a potential jurisdictional defect. Specifically, we are
                unable to discern whether this court has jurisdiction to consider the
                instant appeal because appellant fails to identify any appealable order.
                Moreover, it appears from the district court docket entries and minutes
                that the proceedings are ongoing. Accordingly, it appears that no final
                judgment has been entered. A notice of appeal filed before entry of a final
                written judgment is premature and of no effect. See NRAP 4(a)(1); Rust v.
                Clark Cty. School District, 103 Nev. 686, 747 P.2d 1380 (1987). We
                conclude that we lack jurisdiction, and we
                            ORDER this appeal DISMISSED.


                                           /Sc,t      441\         ,   J.
                                        Hardesty


                  tc:YetthA
                Saitta                                       Pickering

SUPREME COURT
      OF
    NEVADA


(0) 1947A
                cc: Hon. Rob Bare, District Judge
                     Ervin Middleton
                     The Faux Law Group
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    2
(0) 1947A